United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 05-40796
                          Conference Calendar


BENSON WATTA WANAMBISI,

                                      Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:05-CV-138
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Benson Watta Wanambisi, federal prisoner # 04013-265,

appeals the dismissal of his 28 U.S.C. § 2241 habeas petition

challenging his conviction and sentence for conspiracy to import

heroin into the United States.    Wanambisi contends that his

sentence is unconstitutional in light of United States v. Booker,

543 U.S. 220 (2005).

     Because Wanambisi challenges errors that occurred at

sentencing, the claim may not be asserted in a § 2241 petition.

See Padilla v. United States, 416 F.3d 424, 426-27 (5th Cir.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40796
                                -2-

2005).   Insofar as he has suggested that he is entitled to

proceed under § 2241 based on the “savings clause” of 28 U.S.C.

§ 2255, because relief under the latter section is “inadequate or

ineffective,” such suggestion is unavailing.    Id. at 427.   The

district court’s judgment is AFFIRMED.    Wanambisi’s motion to

supplement the record is DENIED.